      Case 2:07-cv-02513-GMS Document 2358 Filed 01/30/19 Page 1 of 6



1    WILLIAM G. MONTGOMERY
     MARICOPA COUNTY ATTORNEY
2
     By:    JOSEPH I. VIGIL (018677)
3           JOSEPH J. BRANCO (031474)

4           Deputy County Attorneys
            vigilj@mcao.maricopa.gov
5           brancoj@mcao.maricopa.gov

6
     CIVIL SERVICES DIVISION
7    Security Center Building
     222 North Central Avenue, Suite 1100
8    Phoenix, Arizona 85004
     Telephone (602) 506-8541
9    ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
10
     Attorneys for Defendant Paul Penzone
11

12                            UNITED STATES DISTRICT COURT

13                                  DISTRICT OF ARIZONA
14
     Manuel De Jesus Ortega Melendres,        No. CV-07-2513-PHX-GMS
15   on behalf of himself and all others
     similarly situated; et. al,
16
                                              DEFENDANT SHERIFF PAUL
                      Plaintiffs,             PENZONE’S NOTICE ADDRESSING
17
                                              THE COURT’S COMMENTS
     and                                      REGARDING THE MARICOPA
18
                                              COUNTY SHERIFF’S OFFICE’S ROLE
     United States of America,                IN ACHIEVING COMPLIANCE WITH
19
                                              THE COURT’S ORDERS
                      Plaintiff-Intervenor,
20   v.
21   Paul Penzone, in his official capacity
     as Sheriff of Maricopa County,
22   Arizona, et. al.,
23                    Defendants.
24

25          Defendant Sheriff Paul Penzone (“Sheriff Penzone”) hereby respectfully submits
26
     this Notice to address the Court’s concerns expressed at the January 18, 2019 status
27
     conference regarding the role of the Maricopa County Sheriff’s Office (“MCSO”) and its
28


                                               1
      Case 2:07-cv-02513-GMS Document 2358 Filed 01/30/19 Page 2 of 6



1    personnel in their ongoing efforts to comply with the Court’s Orders since Sheriff
2    Penzone assumed office on January 1, 2017. At the status conference, in commenting on
3
     the MCSO’s Community Policing Plan (“Plan”) under Paragraph 70 of the Supplemental
4
     Permanent Injunction/Judgment Order (Doc. 606) (“First Order”), the Court addressed
5

6    Sheriff Penzone directly, informing him that
7           I have concerns that I want somebody that has power in the organization and
8           authority in the organization to tell me where things are when they are, and
            that they are in charge of implementing change that can happen. Now,
9           you’re very good at always taking responsibility. I know you do. But you
            can’t be in charge of everything, and you can’t know the details of
10
            everything.
11
     January 18, 2019 Status Conference Transcript attached hereto as Exhibit A (“Transcript”)
12

13   at p.14:18-21. 1 Elsewhere, the Court remarked that “it might be wise if you worked out

14   with the monitor, to the extent the monitor has difficulty believing that they have
15
     somebody in the department with the power and authority to answer where various
16
     programs are, to provide them with that.”          Id. at p. 19:17-21.   The Court further
17

18   commented that

19          in matters where there has to be some accountability within the sheriff’s
            department, you might suggest—or might consider, and maybe you’ve
20
            already done it and I don’t know, again, and it’s a matter of my own
21          ignorance, appointing persons in the high administration of the Sheriff’s
            Office so that I can know exactly where things stand.
22

23   Id. at pp. 22:23-23:3.

24
            1
              Sheriff Penzone quotes the Court directly not to patronize it—the Court does not
25   need to be told what it said—but rather to let the Court know exactly which concerns that
     Sheriff Penzone is responding to.
26

27

28


                                                    2
      Case 2:07-cv-02513-GMS Document 2358 Filed 01/30/19 Page 3 of 6



1          Given these comments, Sheriff Penzone believes it necessary to communicate
2    directly to the Court to make it aware that, beginning with the first day Sheriff Penzone
3
     took office, he created high level positions and structures within the MCSO and appointed
4
     qualified individuals to those positions to ensure responsiveness and accountability
5

6    regarding the MCSO’s efforts to comply with the Court’s Orders, including the following:
7              • Creation of a Compliance Bureau led by an Executive Chief on the same
8                level as the Enforcement and Custody Bureaus. The Compliance Bureau
                 oversees and is responsible for the Court Implementation Division (“CID”),
9                the Bureau of Internal Oversight (“BIO”), Training and Development
                 Division, Professional Standards Bureau (“PSB”), and Human Resources.
10
                 BIO oversees and is ultimately responsible for the Early Intervention Unit
11               (“EIU”) and the Audit and Inspections Unit (“AIU”). The Compliance
                 Bureau meets monthly with Division Captains as well as the Enforcement
12               Chiefs to discuss the implementation of the Orders.
13
               • Creation of a Chief of Staff position to oversee all non-law enforcement
14               functions within the MCSO, including the Compliance Bureau. This same
15
                 individual, Stephanie Cherny, also was appointed as in-house Special
                 Counsel as she specializes in legal compliance and assists with Order
16               compliance on a daily basis. This is in addition to the legal counsel received
                 by the Maricopa County Attorney’s Office.
17

18             • Appointment of individuals pursuant to Paragraph 9 of the First Order to
                 head CID and act as a primary point of contact with the Monitor, parties and
19               the Court regarding compliance. Sheriff Penzone appointed Lieutenant Ben
20               Armer as head of the CID in January 2017. The current head of CID,
                 Captain Frank McWilliams, was appointed in September 2017.
21
               • Specific points of contact have also been identified for any major divisions
22
                 involving the Court Order:
23
                     o PSB meets weekly with a member of the Monitoring team.
24                     Executive Chief Stephanie Molina has been the point of contact since
                       the Second Order was issued, but upon her promotion, Capt. Phil
25
                       Dougherty has taken over. She remains involved given her role as
26                     Executive Chief of the Compliance Bureau.

27

28


                                                 3
      Case 2:07-cv-02513-GMS Document 2358 Filed 01/30/19 Page 4 of 6



1                     o BIO’s Captain communicates regularly with the Monitoring team and
                        the Parties to keep them up to speed. The current Captain is Cory
2                       Morrison.
3
                      o Training Division also speaks directly with the Monitoring team to
4                       ensure Training is properly vetted and approved. In fact, a member
                        of the Monitoring team usually is present in a technical assistance
5
                        capacity at the train-the-trainer for Court-ordered training. This
6                       ensures final approval and review of trainings before they are
                        delivered to the MCSO. The current Captain at Training is Justin
7                       Griffin and Lt. Ben Armer oversees the Court-ordered training.
8
                      o The new Deputy Chief over BIO, CID and Training is Ken Booker,
9                       who is also the new owner of the Plan.
10

11          From day one, Sheriff Penzone has taken the laboring oar in compliance, and has

12   endeavored to ensure that the MCSO is staffed with personnel in high level positions that
13
     not only share his desire to comply with the Court’s Orders in furtherance of the interests
14
     of the Plaintiff class, but also hold themselves accountable for their role in compliance.
15

16          Implementation of the Plan is a prime example of the MCSO’s substantive

17   involvement and commitment to compliance. As stated by counsel for Sheriff Penzone at
18
     the status conference, the community-based model that drives the Plan is based on Sheriff
19
     Penzone’s conception of how best to change the past culture and history of the MCSO
20

21   after receiving extensive feedback from the Monitor, the parties, the community, and the

22   numerous personnel within the MCSO. The Plan has now and has always had Sheriff
23
     Penzone’s full, unmitigated support. Development of the Plan proceeded pursuant to his
24
     direction. Multiple personnel within the MCSO had, and continue to have, substantive
25

26   input in the Plan. Chief Ken Booker is the internal owner of the Plan and is overseeing its

27

28


                                                   4
      Case 2:07-cv-02513-GMS Document 2358 Filed 01/30/19 Page 5 of 6



1    implementation and assessment. He took this role over from Chief Kip Rustenburg, who
2    transferred into a new position in the Enforcement Bureau.
3
           MCSO has and continues to be fully committed to the Plan. The Court’s concerns
4
     regarding being a good steward of taxpayer dollars and utilizing technical assistance only
5

6    where appropriate and necessary directly aligned with the Sheriff’s interests.         The
7    Monitoring team advised Sheriff Penzone that they had invested hundreds of hours of
8
     thought and expertise into a Plan better suited to meet the Court’s expectations with
9
     regard to Paragraph 70. Additionally, the Monitoring team expressed to Sheriff Penzone
10

11   that utilization of technical assistance in the redesign of the structure would be the most
12   expeditious path to complete and meet compliance in the best interest of the Order, and
13
     specifically Paragraph 70. At the request of the Monitor, attorney Joseph Branco was
14
     assigned as the point of contact by the Sheriff. Though Mr. Branco was the point of
15

16   contact for the Monitor, the Sheriff’s intent was, and is, to have Chief Ken Booker be

17   responsible for the development and implementation of the Plan and Mr. Branco, as
18
     counsel, would provide support for the development of the Plan.
19
           It is Sheriff Penzone’s sincere hope that this Notice has allayed some of the Court’s
20

21   concerns regarding the role of the MCSO and its personnel in working toward

22   compliance. That was certainly its aim. If the Court requires further information on this
23
     or any other matter, Sheriff Penzone stands ready to provide it. MCSO will continue to
24
     communicate with the Court — through its Quarterly Reports, Annual Report and
25

26   ///

27   ///
28


                                                 5
      Case 2:07-cv-02513-GMS Document 2358 Filed 01/30/19 Page 6 of 6



1    otherwise — to keep the Court informed of the MCSO’s role in achieving compliance
2    with the Orders.
3
               RESPECTFULLY SUBMITTED this 30th day of January, 2019.
4

5                                                                 WILLIAM G. MONTGOMERY
                                                                  MARICOPA COUNTY ATTORNEY
6

7                                                                 BY: /s/ Joseph I. Vigil
                                                                      JOSEPH I. VIGIL, ESQ.
8                                                                     JOSEPH J. BRANCO, ESQ.
                                                                      Attorneys for Defendant Paul Penzone
9

10

11
                                                 CERTIFICATE OF SERVICE
12

13          I hereby certify that on January 30, 2019, I caused the foregoing document to be
     electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
14   served on counsel of record via the Court’s CM/ECF system.
15

16   /s/J. Barksdale
     S:\CIVIL\CIV\Matters\CJ\2007\Melendres CJ07-0269\Pleadings\Word\Notice to Transfer Santiago, Frugone and Heino into PSB 012819.docx
17

18

19

20

21

22

23

24

25

26

27

28


                                                                       6
